2014 IL App (2d) 140486
                                  No. 2-14-0486
                          Opinion filed October 22, 2014
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re H.L., a Minor                    ) Appeal from the Circuit Court
                                       ) of De Kalb County.
                                       )
                                       ) Nos. 10-JD-103
                                       )      12-JD-134
                                       )      13-JD-199
                                       )
(The People of the State of Illinois,  ) Honorable
Petitioner-Appellee, v. H.L.,          ) William P. Brady,
Respondent-Appellant).                 ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Justices Hutchinson and Zenoff concurred in the judgment and opinion.

                                            OPINION

¶1     This case presents the question of whether a certificate pursuant to Illinois Supreme

Court Rule 604(d) (eff. Feb. 6, 2013) must be filed before or at the hearing on a motion to

reconsider the sentence. We hold that our supreme court has already answered the question by

holding that, as a matter of strict compliance, such a certificate must be filed at or before the

hearing on a motion to reconsider the sentence (People v. Shirley, 181 Ill. 2d 359 (1998)), and

we disagree with and do not follow contrary appellate authority (People v. Grace, 365 Ill. App.

3d 508 (4th Dist. 2006); People v. Travis, 301 Ill. App. 3d 624 (5th Dist. 1998)).
2014 IL App (2d) 140486


¶2      Respondent, H.L., admitted the allegations in the petitions to revoke his probation in case

Nos. 10-JD-103 and 12-JD-134 and the delinquency petition in case No. 13-JD-199. 1

Respondent was sentenced to indefinite commitment in the Department of Juvenile Justice. He

filed a timely motion to reconsider the sentence, the trial court denied the motion, and, about

three weeks after the hearing on the motion, respondent’s counsel filed in the trial court both a

notice of appeal and a Rule 604(d) certificate. Respondent contends on appeal that filing the

Rule 604(d) certificate after the hearing on the motion to reconsider the sentence was not in strict

compliance with the rule, thus requiring a remand to allow timely filing of the certificate, at or

before the hearing on the motion to reconsider.

¶3      We begin with the relevant language of Rule 604(d):

        “No appeal from a judgment entered upon a plea of guilty shall be taken unless the

        defendant, within 30 days of the date on which sentence is imposed, files in the trial court

        a motion to reconsider the sentence, if only the sentence is being challenged, or, if the

        plea is being challenged, a motion to withdraw the plea of guilty and vacate the

        judgment. *** The trial court shall *** determine whether the defendant is represented

        by counsel, and if the defendant is indigent and desires counsel, the trial court shall

        appoint counsel. *** The defendant’s attorney shall file with the trial court a certificate


        1
            The State and respondent both agree that, while a remand under Rule 604(d) would not

be necessary in the probation-revocation cases, those cases are so intimately intertwined with the

delinquency case that, if the delinquency case is remanded, the probation-revocation cases

should also be remanded. We agree with the parties’ reasoning and focus on the delinquency

case.


                                                -2-
2014 IL App (2d) 140486


        stating that the attorney has consulted with the defendant either by mail or in person to

        ascertain defendant’s contentions of error in the sentence or the entry of the plea of

        guilty, has examined the trial court file and report of proceedings of the plea of guilty,

        and has made any amendments to the motion necessary for adequate presentation of any

        defects in those proceedings.” Ill. S. Ct. R. 604(d) (eff. Feb. 6, 2013).

¶4      Respondent argues that, although, strictly speaking, the rule is silent about when the

certificate must be filed, specifying only that it is to be filed in the trial court, our supreme court

incorporated a timing requirement for strict compliance with the rule in Shirley, 181 Ill. 2d at

371. The court stated:

        “[S]trict compliance with the attorney certification component of Rule 604(d) means the

        certificate must be filed in the trial court, rather than on appeal, as occurred in [People v.

        Janes, 158 Ill. 2d 27 (1994)]. The filing should precede or be simultaneous with the

        hearing in the trial court. Such a procedure will insure that the trial court, in considering

        a defendant’s motion to withdraw his or her guilty plea or to reduce sentence, will be

        apprised that defense counsel has reviewed the proceedings with the defendant and

        prepared any necessary amendments to the motion. If this standard of strict compliance

        is not met, the remedy is a remand to afford defendant another opportunity to be heard on

        his Rule 604(d) motion.” (Emphasis added.) Id.

“[T]his standard of strict compliance,” in our view, includes both that “the certificate must be

filed in the trial court” and that “[t]he filing should precede or be simultaneous with the hearing

in the trial court.” Id. Thus, in Shirley, our supreme court held that strict compliance with the

certification requirement of Rule 604(d) includes both filing in the trial court and filing the

certificate at or before the hearing.

                                                 -3-
2014 IL App (2d) 140486


¶5      We note two reported cases that found strict compliance with Rule 604(d) even though

the certificate was filed after the hearing. See Grace, 365 Ill. App. 3d at 511-12; Travis, 301 Ill.

App. 3d at 626-27. Grace relied on Travis without adding any analysis to its interpretation of

Travis. Grace, 365 Ill. App. 3d at 511-12. Travis apparently drew a distinction between

Shirley’s uses of “should” and “must” and held that our supreme court’s statement that the filing

“should” precede or be simultaneous with the hearing was only aspirational, while the statement

that the filing “must” be in the trial court was mandatory. Travis, 301 Ill. App. 3d at 626. The

Travis court further reasoned that a tardy filing of the certificate was unimportant because the

certificate still would memorialize the actions taken by the attorney, thereby protecting the

defendant’s interests, and any dispute about the certificate’s accuracy could be addressed and

resolved at the convenience of the trial court. Id. at 627. In neither Grace nor Travis did the

appellate court consider the effect of the supreme court’s statement, “if this standard of strict

compliance is not met,” which referred to the procedures it had outlined immediately before the

statement, including filing the certificate at or before the hearing (Shirley, 181 Ill. 2d at 371).

Grace, 365 Ill. App. 3d at 511-12; Travis, 301 Ill. App. 3d at 626-27. We believe that by this

omission the Grace and Travis courts departed from our supreme court’s holding in Shirley.

¶6     Both Grace and Travis overlooked the pertinent and controlling language of Shirley.

Shirley, 181 Ill. 2d at 371 (strict compliance with Rule 604(d) requires that the certificate be filed

both in the trial court and at or before the hearing in the trial court). In People v. Marquez, 2012

IL App (2d) 110475, ¶¶ 6-8, this court recognized the controlling nature of Shirley’s language.

We reasoned that adhering to the requirement of filing the certificate at or before the hearing is

“not simply an empty ritual,” because the certificate’s purpose is to “ensure that counsel has

considered all relevant bases for relief.” Id. ¶ 8. We opined that the “logically deducible

                                                -4-
2014 IL App (2d) 140486


sequence of events is: (1) entry of plea, (2) sentencing, (3) filing of motion, (4) appointment of

counsel for the proceedings on the motion, and (5) filing of certificate,” which implies that all

this is to be completed at or before the hearing Id. ¶ 7. If the certificate is not filed at or before

the hearing, the trial court cannot be sure, when conducting the hearing, that counsel has actually

considered all the relevant bases for relief or otherwise performed his or her duties under the

rule. Thus, Shirley explicitly holds, and in Marquez we expressly acknowledged, that strict

compliance with Rule 604(d) includes filing the certificate in the trial court at or before the

hearing. Shirley, 181 Ill. 2d at 371; Marquez, 2012 IL App (2d) 110475, ¶¶ 6-8. We therefore

conclude that Grace and Travis departed from our supreme court’s express mandate concerning

the procedures comprising strict compliance with Rule 604(d), and we choose not to follow

them. See People v. Damkroger, 408 Ill. App. 3d 936, 944 (2011) (an appellate district is not

bound to follow the decisions of other appellate districts).        Rather, we follow Shirley and

Marquez and hold that, in order to strictly comply with Rule 604(d), the certificate must be filed

in the trial court at or before the hearing.

¶7      Here, it is undisputed that respondent’s counsel did not file the Rule 604(d) certificate at

or before the hearing on the motion to reconsider the sentence. Accordingly, we conclude that

counsel did not strictly comply with Rule 604(d), the remedy for which is to remand for

compliance. As a result of this holding, we need not consider respondent’s arguments about the

impropriety of his sentence.

¶8      We therefore remand for (1) the timely filing of a new Rule 604(d) certificate, (2) the

opportunity to file a new Rule 604(d) motion, if counsel determines that a new motion is

necessary, and (3) a new motion hearing. See People v. Lindsay, 239 Ill. 2d 522, 531 (2011).



                                                -5-
2014 IL App (2d) 140486


¶9     For the foregoing reasons, the judgment of the circuit court of De Kalb County denying

respondent’s motion to reconsider the sentence is vacated, and the delinquency and probation-

revocation causes are remanded with directions.       Respondent’s counsel must be given the

opportunity to file a new Rule 604(d) motion, if necessary, and counsel must file a new Rule

604(d) certificate at or before the new motion hearing.

¶ 10   Vacated and remanded with directions.




                                               -6-